CORRECTED OPINION
PER CURIAM.
This is an appeal by the plaintiff beneficiary Jean Horn from a final judgment entered upon a directed verdict and involuntary dismissal in an action to collect on an accidental death rider in a life insurance policy. The action arose after the defendant John Hancock Variable Life Insurance Company paid the plaintiff the face value of the life insurance policy ($100,000), but declined to pay the plaintiff the accidental death benefit ($100,000) in the policy after the insured Victor Horn died in a plane crash while piloting a commercial aircraft.
First, it is undisputed that the accidental death benefit rider contained an express exclusion for accidental death due to operation of an aircraft. If applicable to this case, it is undisputed that the exclusion would preclude the payment of any accidental death benefit to the plaintiff.
Second, contrary to the plaintiffs argument, we conclude that the plaintiff, as a matter of law, had no claim for breach of contract, negligent failure to procure insurance coverage, or reformation of the subject rider — and, therefore, cannot avoid the application of the subject exclusion. We reach this result because, simply stated, the insured did not expressly request a product which, on this record, is not shown to be available in the insurance industry, namely, an exclusion-free accidental death benefit rider or an accidental death benefit rider which would cover accidental death by plane crash, but instead applied for the standard accidental death benefit rider provided by the defendant. Stated differently, the insured got exactly what he asked for and has no basis to avoid or change the exclusion in the accidental death benefit rider, moreover, the exclusion was not in itself void based on public policy grounds. Professional Underwriters Ins. Co. v. Freytes & Sons Corp., 565 So.2d 900 (Fla. 5th DCA 1990); Auto-Owners Ins. Co. v. Brockman, 524 So.2d 490, 493 (Fla. 5th DCA 1988); Willis Ins. Agency, Inc. v. Luckey, 466 So.2d 1197 (Fla. 3d DCA 1985).
Affirmed.